

	

		II

		109th CONGRESS

		2d Session

		S. 2351

		IN THE SENATE OF THE UNITED STATES

		

			March 1, 2006

			Mrs. Boxer (for herself,

			 Mr. Kennedy, and

			 Mr. Dayton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To provide additional funding for mental health care for

		  veterans, and for other purposes.

	

	

		1.FindingsCongress makes the following

			 findings:

			(1)More than one in

			 three soldiers and Marines who have served in Iraq later sought help for mental

			 health problems, according to an Army report published in the Journal of the

			 American Medical Association.

			(2)Of the members of

			 the Armed Forces who separated from military service after deployment to

			 Afghanistan and Iraq, 28 percent have enrolled in health care programs

			 administered by the Department of Veterans Affairs. A higher percentage of

			 former members of the regular components of the Armed Forces (31 percent) have

			 enrolled in such health care than have former members of the National Guard and

			 Reserves (25 percent).

			(3)Between 2002 and

			 2005, almost 19,000 veterans of military service in Afghanistan and Iraq were

			 treated for post-traumatic stress disorder (PTSD) through programs administered

			 by the Department of Veterans Affairs.

			(4)According to the

			 results of the first comprehensive screening of veterans from the war in Iraq,

			 conducted by the Army Center for Health Promotion and Preventive Medicine,

			 almost 1,700 members of the Armed Forces returning from the war said that they

			 harbored thoughts of hurting themselves or that they would be better off dead.

			 More than 250 said that they had such thoughts a lot. Nearly

			 20,000 such members reported nightmares or unwanted war recollections, and more

			 than 3,700 such members said they had concerns that they might hurt or

			 lose control with someone else.

			(5)A study published

			 in the July 2004 New England Journal of Medicine revealed that 15.6 percent of

			 Marines and 17.1 percent of soldiers surveyed after deployment in Iraq

			 met the screening criteria for major depression, generalized anxiety, or

			 [Post Traumatic Stress Disorder (PTSD)].

			2.Authorization of

			 appropriationsThere is

			 authorized to be appropriated to the Department of Veterans Affairs for the

			 Veterans Health Administration for Medical Services for mental health care

			 amounts that are not less than the following:

			(1)$3,600,000,000 in

			 fiscal year 2007.

			(2)$4,100,000,000 in

			 fiscal year 2008.

			(3)$4,600,000,000 in

			 fiscal year 2009.

			(4)$5,100,000,000 in

			 fiscal year 2010.

			(5)$5,600,000,000 in

			 fiscal year 2011.

			3.Annual report on

			 implementation of national mental health strategic plan

			(a)Annual

			 report

				(1)In

			 generalChapter 17 of title

			 38, United States Code, is amended by inserting after section 1704 the

			 following new section:

					

						1704A.Mental health

				services: annual report on implementation of national strategic plan

							(a)In

				general(1)Not later than April 15

				each year, the Secretary shall submit to the Committees on Veterans' Affairs of

				the Senate and House of Representatives a report that describes the progress of

				the Department in meeting each milestone specified in the national mental

				health strategic plan of the Department.

								(2)Each report under this subsection shall set

				forth, for each milestone covered by such report, the following:

									(A)The amount of funds expended during the

				fiscal year preceding the fiscal year in which such report is submitted to meet

				such milestone.

									(B)A

				description of the extent to which such milestone is based on the adoption by

				the Secretary of the recommendations of the President's new Freedom Commission

				on Mental Health.

									(b)Independent

				assessmentEach report submitted under subsection (a) shall

				include an independent assessment of the progress of the Department in

				implementing the milestones described in that subsection. The independent

				assessment shall be made by the Special Committee on Veterans with Serious

				Mental Illness, the Special Committee on Veterans with PTSD, and the Advisory

				Committee on Homeless

				Veterans.

							.

				(2)Clerical

			 amendmentThe table of sections at the beginning of such chapter

			 is amended by inserting after the item relating to section 1704 the following

			 new item:

					

						

							1704A. Mental health services:

				annual report on implementation of national strategic

				plan.

						

						.

				(b)Effective

			 dateThe amendments made by this section shall take effect on

			 December 15, 2006.

			

